 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDcases and thereafter.The import of the majority's decision, how-ever, is to perpetuate a discarded rule in certain cases which, it sohappens, were decided prior to the issuance of the new contract-barrules.The Petitioner is thus placed in a worse position than itwould have occupied had it not filed the previous petition which wasdismissed.'Indeed, its instant petition is treated by the majorityas a request for reconsideration of the earlier decision.With this,we cannot agree.One of the principal objectives of the contract-bar policy is to provide employees with the opportunity to selectrepresentatives at reasonable and predictable intervals.We havenow determined that this "reasonable and predictable" period shouldbe no longer than 2 years.Yet the employees here involved will bedenied the opportunity of selection for an extra year.Since neither the Act nor the Board's rules place any limit on thenumber of petitions that may be filed concerning the representationof a unit of employees,' we would entertain the instant petition inthe light of the Board's revised contract-bar rules.As the contractwas filed in the third year of the contract's duration, we would directan election immediately .97 See, e.g.,East Tennessee Packing Company,122 NLRB 204;The Steck Company,122 NLRB 12. In both these cases,the revised contract-bar rules were applied to petitionswhich were pending at the time that the Board announced its new contract-bar rules.8 Thalheimer Brothers,Incorporated,98 NLRB 726,footnote 1.The onlyrestrictionappears in Section 9(c)(3) of theAct, whichlimits the number of elections which maybe held within a 12-month period.9 Deluxe Metal Furniture Company,supra.Lakeview Mining CompanyandUnited Steelworkers of America,AFL-CIO,Petitioner.Case No. 36-RC-1375.March 26,1959SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONThe Board 1 issued a Decision and Direction of Election herein onNovember 28, 1958,2 in a unit of the Employer'smineemployees.Contrary to a stipulation of the parties, the Board excluded mill em-ployees from the unit because the Employer had no mill employees atthe time of the hearing.Thereafter, the Employer filed a motionto amend, concurred in by the Intervenor and opposed by the Peti-tioner, requesting inclusion of mill employees in the unit as the millhad commenced operations on November 29. By telegraphic order,dated December 12, 1958, the Board granted the Employer's motion.IPursuantto theprovisions-of Section3(b) of the Act, the Board has delegated itspowers in connectionwith thiscase to a three-member panel[MembersRodgers, Bean,and Fanning].2 Unpublished.123 NLRB No. 57. BROOKLYN UNION GAS COMPANY441However, through inadvertence, the Board did not specifically amendthe Direction of Election to provide a new eligibility date.As aconsequence, the eligibility date used by the Regional Director inconducting the election on December 22 and 23, 1958, was the payrollperiod immediately preceding the date of the original Decision.Consistent therewith, the ballots of all mill employees who voted inthe. election were- challenged.However, it cannot be ascertaind howmany other mill employees failed to appear at the polls because theelection notices erroneously set forth an eligibility period antedatingtheir employment at the mill. In the circumstances, and as the votesof mill employees are sufficient to affect the election results, we be-lieve it will best effectuate the policies of the Act to set the electionaside and direct a new election herein.3[The Board set aside the election held on December 22 and 23,1958.][Text of Direction of Second Election omitted from publication.]31n, view of this disposition,we need not consider the effect of the challenged ballotsupon the election.Brooklyn Union Gas CompanyandLocal 101,UtilityDivision,Transport Workers Union of America,AFL-CIO,Petitioner.Cases Nos. 2-RC-9689 and 2-RC-9727.March 27, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Winifred D. Morio,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.iOn February 26, 1959, the IBEW filed a motion with the Boardto reopen the hearingfor the purpose of taking evidence withrespect to'a proposed consolidation of BrooklynUnion Gas Company and Brooklyn Borough Gas Company.The Employer and Petitionerfiledmotions in opposition.The Utility workers took no position on the motion.As theconsolidation cannot be consummated until approvedby thePublic Service Commission ofNew York State and by the stockholders of the two companies involved,and as it is notpossible to determine when such approval will, if ever,be given, the actual consolidationand its effect upon the Employer's operations are at this time speculative and remote.Moreover,the IBEW has failed to show with reasonable specificity just what evidence itintends to introduce at a reopened hearing and how such evidence might bear upon theissues now before the Board.Under these circumstances we find that no proper purposewould be served in reopening the hearing and the motion is, therefore,denied.123 NLRB No. 68.